        Case 1:19-cv-00890-CCC Document 11 Filed 08/31/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN M. DONAHUE,                             :   CIVIL ACTION NO. 1:19-CV-890
                                             :
                     Plaintiff               :   (Judge Conner)
                                             :
              v.                             :
                                             :
DAUPHIN COUNTY, et al.,                      :
                                             :
                     Defendants              :

                                        ORDER

       AND NOW, this 31st day of August, 2020, upon consideration of the report

(Doc. 5) of Magistrate Judge Joseph F. Saporito, Jr., issued following screening

review of pro se plaintiff Sean M. Donahue’s complaint (Doc. 1) pursuant to 28

U.S.C. § 1915(e)(2), wherein Judge Saporito opines that Donahue’s complaint is

malicious in light of his litigation history (in particular the fact that his pleading

attempts to revive claims that have been twice dismissed with both dismissals

having been affirmed on appeal), (see Doc. 5 at 7-11); that the complaint is legally

and factually frivolous due to a combination of the favorable-termination rule

of Heck v. Humphrey, 512 U.S. 477 (1994), the doctrine of res judicata, and the

application of judicial immunity, (see Doc. 5 at 11-21); and that it otherwise fails

to state a claim for which relief may be granted for a bevy of additional reasons,

(see id. at 21-22), and wherein Judge Saporito further opines that leave to amend

would be futile, (id. at 22), and the court noting that Donahue has filed objections

(Docs. 8, 8-1) to the report, see FED. R. CIV. P. 72(b)(2), as well as more than 2,000

pages of exhibits, and following de novo review of the contested portions of the
           Case 1:19-cv-00890-CCC Document 11 Filed 08/31/20 Page 2 of 2




report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting

28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the uncontested

portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), and

after having carefully considered Donahue’s pleading and objections, the court

finding Judge Saporito’s analysis to be well-reasoned and fully supported by the

record and the applicable law, and finding Donahue’s objection to be without merit

and squarely addressed by the report, and finding that those aspects not directly

addressed in the report are otherwise meritless,1 it is hereby ORDERED that:

      1.       Magistrate Judge Saporito’s report (Doc. 5) is ADOPTED.

      2.       Donahue’s complaint (Doc. 1) is DISMISSED with prejudice.

      3.       Any appeal from this order is deemed to be frivolous and not taken in
               good faith. See 28 U.S.C. § 1915(a)(3).

      4.       The Clerk of Court shall close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania




      1
        For example, Donahue does not challenge Judge Saporito’s application
of the Supreme Court’s favorable-termination rule but instead “avers that the US
Supreme Court reached an incorrect ruling in Heck.” (Doc. 8 at 2). The relief that
Donahue seeks—the overturning of Supreme Court precedent—is clearly beyond
this court’s authority to grant.
